

EXHIBIT 10.33






CPI CORP.
NON-EMPLOYEE DIRECTORS RESTRICTED STOCK POLICY






RESTRICTED STOCK ELECTION


Fiscal Year 2009






NAME OF PARTICIPANT:    ____________________________


I understand that I have the right, pursuant to the terms of the Non-Employee
Directors Restricted Stock Policy (the “Policy”) adopted by the Company on as of
August 14, 2008, to elect to receive up to 100% (but not less than 50%) of my
Annual Retainer for the twelve (12) month period beginning February 8, 2009 (“FY
2009”) in the form of Restricted Shares.  I further understand that by making an
election under the Policy, I will be awarded that number of Restricted Shares
determined by dividing (1) one hundred twenty-five percent (125%) of the portion
of my Annual Retainer for FY 2009 which I elect to receive in the form of
Restricted Shares by (2) $7.14, which is the Fair Market Value of one share of
Common Stock as of February 8, 2009.


Annual Board Retainer Fee


I hereby elect to receive the following portion of my annual Board retainer fee
for FY 2009 in the form of Restricted Shares:


(Select only one of the options set forth below)


[    ]  Option One:  0% of my FY 2009 annual cash retainer fee.


[    ]  Option Two:  ____% of my FY 2009 annual cash retainer fee (specify a
whole percentage not less than 50% and not greater than 100%).




Annual Committee Chairman Retainer Fee


I hereby elect to receive the following portion of my annual committee chairman
retainer fee for FY 2009 in the form of Restricted Shares:


(Select only one of the options set forth below)


[    ]  Option One:  0% of my FY 2009 annual committee chairman retainer fee.


[    ]  Option Two:  ____% of my FY 2009 annual committee chairman retainer fee
(specify a whole percentage not less than 50% and not greater than 100%).
 



I understand that any Restricted Shares granted to me pursuant to this election
shall be subject to all of the terms and conditions set forth in the Policy and
in the CPI Corp. Omnibus Incentive Plan, as amended from time to time (the
“Plan”), copies of which are attached.  I further understand that if I have
elected Option Two, above, I agree to execute and deliver to the Company an
agreement evidencing the terms, conditions and Restrictions applicable to such
Restricted Shares in a form substantially equivalent to the form of Restricted
Stock Award Agreement attached hereto.


I understand upon any termination of my membership on the Board prior to
February 6, 2010, for any reason other than my death, Total and Permanent
Disability, or Normal Retirement, the Restricted Shares awarded to me as a
result of my election shall be returned to and canceled by the Company and shall
be deemed to have been forfeited by me. Upon any such forfeiture of Restricted
Shares, I understand that the Company will pay me a per share price for any such
forfeited Restricted Shares equal to the lesser of (i) the amount determined by
dividing the aggregate amount of my Annual Retainer that I elected to receive in
the form of the Restricted Shares hereunder by the aggregate number of
Restricted Shares awarded to me as a result of this election, or (ii) an amount
equal to the Fair Market Value of a share of the Company’s Common Stock on the
date my membership on the Board is terminated.
 
 
 
 

 

 
I understand that this election, to be valid, must be received by the Secretary
of the Board by not later than February 20, 2009, and that if I fail to return
this election by such date I will be deemed to have selected Option 1, above,
with respect to my Annual Retainer. I further understand that this election,
once made, is irrevocable by me.


Please acknowledge receipt of this election by endorsing the enclosed copy and
returning it to me.






Signed this _______ day of ______________________________________, 2009.




_____________________________________________
Signature of Director




 
Accepted by Plan Administrator



 
By: _______________________________



 
Date: ______________________________




 
 

 
